[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                          JAN 5, 2007
                                No. 06-12067           THOMAS K. KAHN
                            Non-Argument Calendar           CLERK
                          ________________________

                  D. C. Docket No. 03-00500-CV-FTM-29-SPC

BRIAN BEVAN,


                                                        Plaintiff-Appellant,

                                      versus

LEE COUNTY SO,
KENNETH ERNE, individually,
MARK DURLING, individually,
HARVEY HUDNALL, individually,
FRED BOND, individually,
RICHARD TRAVIS COWART, individually,
CLAUDIA COWART, individually,
JACKIE COWART, individually,
SOUTHWEST UTILITY SYSTEMS, INC.,
a Florida Corporation, et al.,


                                                     Defendants-Appellees,

ROD SHOAP, in his individual capacity and in
his official capacity as Sheriff of Lee County,

                                                                Defendant.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                 (January 5, 2007)

Before ANDERSON, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Brian Bevan, proceeding pro se, appeals the district court’s final orders and

the jury verdict in his suit against (1) Richard, Claudia, and Jackie Cowart; (2)

Southwest Utilities Systems, Inc. (“Southwest”) and (3) nine deputies and the

Sheriff of the Lee County’s Sheriff’s Office (“LCSO”). Bevan’s complaint alleged

a violation of his Fourth Amendment rights under 42 U.S.C. § 1983 based on the

removal of his trailer, mailbox, fence, gate, and tropical trees from disputed land.

The district court entered summary judgment on his claims against Claudia

Cowart, Jackie Cowart, and Southwest. It dismissed his claims against the law

enforcement defendants for failure to comply with discover orders. Ultimately,

Bevan tried only the Fourth Amendment and assault claims against Richard

Cowart. The jury found in favor of Cowart on both claims.

      On appeal, Bevan argues that (1) the magistrate judge erred by not recusing

herself because she was biased. He also argues that the district court erred by



                                           2
adopting the extreme sanction of dismissing his claims against the law enforcement

officers with prejudice, when his failure to comply with discovery requests was not

willful and there was no longer a danger of prejudice. Furthermore, he contends

that (3) the district court erred in granting summary judgment on the claims

against Jackie Cowart, Claudia Cowart, Southwest, and the law enforcement

defendants. He argues that (4) there was sufficient evidence to support a finding

that Richard Cowart and Claudia Cowart violated the Fourth Amendment and (5)

the district court committed plain error by not instructing the jury as to the

meaning of “seizure.” Finally, Bevan argues that (6) the court erred in allowing

the jury alternate and a juror whom taught criminal justice to participate in the

deliberations and verdict.

                                           I.

      Bevan first argues that the magistrate judge erred in not recusing herself

because (1) her rulings showed a pattern of harassment; and (2) she was biased

because “she knew about his intention to reveal her criminal activities.” We

review the denial of a motion for recusal for abuse of discretion. United States v.

Bailey, 175 F.3d 966, 968 (11th Cir. 1999)(per curiam). Under this standard, we

affirm a judge’s refusal to recuse herself unless we “conclude that the impropriety

is clear and one which would be recognized by all objective, reasonable persons.”



                                           3
Id. Recusal is necessary when a judge’s “impartiality might reasonably be

questioned.” 28 U.S.C. 455(a). When a judge’s challenged actions “consist of

judicial rulings, routine trial administration efforts, and ordinary admonishments

(whether or not legally supportable) to counsel and to witnesses,” these actions do

not require recusal absent a showing of unequivocal antagonism or the judge’s

reliance on knowledge acquired outside the proceedings. Liteky v. United States,

510 U.S. 540, 556, 114 S. Ct. 1147, 1158, 127 L. Ed. 2d 474 (1994).

      Here, the magistrate judge did not abuse her discretion by failing to recuse

herself because Bevan failed to establish that the magistrate judge had any personal

bias. There is no evidence that the magistrate judge knew of his attempts to expose

alleged criminal activity, or that such knowledge had any affect on her rulings.

The only challenged actions were recommendations and rulings made in the course

of judicial proceedings, and there was nothing in the magistrate judge’s report to

cause an objective observer to doubt the judge’s impartiality. See United States v.

Patti, 337 F.3d 1317, 1321 (11th Cir. 2003)(explaining the standard of review).

                                         II.

      Bevan also appeals the district court’s dismissal of his complaint against the

law enforcement defendants, arguing that he did not willfully disregard discovery

orders and any prejudice that resulted from his failure to comply was cured before



                                          4
the district court entered its order. The district court has broad discretion to

impose sanctions under Fed. R. Civ. P. 37, and we review only for an abuse of

discretion. United States v. Certain Real Property Located at Route 1, Bryant, Ala,

126 F.3d 1314, 1317 (11th Cir. 1997). Still, the dismissal of a claim should be

used only when “noncompliance with discovery orders is due to willful or bad faith

disregard for those orders.” Id.

      Here, the district court did not abuse its discretion in finding Bevan’s

noncompliance was willful or the result of bad faith. Bevan failed to file responses

to interrogatories until after the magistrate judge recommended dismissing his

complaint, and even then, the responses were inadequate. Bevan refused to answer

basic questions including requests to describe in detail how the April 31, 1999

incident happened, describe in detail each act or omission on the part of the each

individual defendant that constituted a violation of his civil rights, and provide the

factual basis for his claims. By failing to provide the factual basis for his claims,

Bevan prevented law enforcement defendants from obtaining information essential

to preparing their defense.

      Bevan’s failure to answer was willful given he had access to the necessary

information and still failed to timely respond. Although Bevan now claims he was

unable to obtain documents necessary to answer due to his former attorney, he



                                           5
never made such a claim before the magistrate judge recommended dismissal.

Furthermore, Bevan admits that the defendants could have gotten their answers by

deposing him, demonstrating that he had the needed information.

       The court warned Bevan that he would be required to comply with court

rules despite his pro se status, and Bevan still willfully refused to comply with

discovery orders even though he was able to do so. The district court, then, did not

abuse its discretion in dismissing the complaint against the law enforcement

defendants.

                                         III.

      Next, Bevan challenges the grant of summary judgment in favor of Claudia

Cowart, Jackie Cowart, and Southwest. He also challenges the order of summary

judgment in favor of the law enforcement officers based on sovereign immunity;

however we need not address this claim because the dismissal of the complaint

against them was proper under Fed. R. Civ. P. 37. We review grants of summary

judgment de novo. Mercado v. Orlando, 407 F.3d 1152, 1156 (11th Cir. 2005).

Summary judgment is appropriate when there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law. Id. At this stage,

the facts are viewed in the light most favorable to the non-moving party, Bevan. Id.

      The district court did not err in granting summary judgment to Jackie



                                           6
Cowart and Claudia Cowart. Bevan produced no evidence that Jackie was

involved in Richard Cowart’s removal of Bevan’s trailer, gate, tropical trees,

mailbox, or fence. See Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir. 1986)

(holding that a § 1983 claim requires proof of an affirmative causal connection

between the defendant’s act and the alleged constitutional deprivation). Similarly,

he produced no evidence that Claudia was present when Bevan’s trailer was

removed or that she instructed anyone to remove the trailer. Because Bevan

produced no evidence linking Jackie or Claudia to his alleged constitutional

deprivation, there was no disputed issue of fact and summary judgment was

appropriate.

      Because Robert and Claudia Cowart were joint owners of Southwest and its

equipment was used in the destruction of Bevan’s property, Bevan asserted a

Fourth Amendment claim against the company based on respondeat superior. The

district court properly granted summary judgment on these claims because an

employer cannot be held liable under § 1983 for its employees’ actions under a

theory of respondeat superior or vicarious liability. Harvey v. Harvey, 949 F.2d

1127, 1129 (11th Cir. 1992).

                                         IV.

      Bevan argues that the district court erred in not finding Richard and Claudia



                                          7
Cowart liable under the decision in Soldal v. Cook County, 506 U.S. 56, 113 S. Ct.

538, 121 L. Ed. 2d 450 (1992). Given this decision, he argues that there was

enough evidence to support a finding in his favor. Because the district court

properly granted summary judgment on the claims against Claudia Cowart, we

address this argument only as it pertains to Richard Cowart. The question on

review, however, is not whether there was enough evidence to hold Cowart liable,

but rather was there enough evidence to support the jury verdict. “We will not

second-guess the jury or substitute our judgment for its judgment if its verdict is

supported by sufficient evidence.” Gupta v. Florida Bd. Of Regents, 212 F.3d 571,

582 (11th Cir. 2000). When, as here, the movant has failed to move for a directed

verdict at the close of evidence, our review is limited to plain error. Little v.

Bankers Life & Cas. Co., 426 F.2d 509, 511 (5th Cir. 1970).

      To prevail in his § 1983 claim, Bevan needed to show that he was deprived

of a federal right by a person acting under the color of state law. Griffin v. City of

Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). In order for Cowart, a private

party, to be considered a “state actor,” one of three conditions must be met: (1) the

state has coerced or at least significantly encouraged the action alleged to violate

the Constitution (state compulsion test); (2) the private party performed a public

function that was traditionally the exclusive prerogative of the state (public



                                            8
function test); or (3) the state had so far insinuated itself into a position of

interdependence with the private party that it was a joint participant in the

enterprise (nexus/joint action test). Rayburn ex rel. Rayburn v. Hogue, 241 F.3d

1341, 1347 (11th Cir. 2001). The mere presence of officers to keep the peace does

not constitute state action. See Cofield v. Randolph County Comm., 90 F.3d 468,

472 (11th Cir. 1996).

       Here, the evidence supports that Richard Cowart was not acting under the

color of state law when he removed the trailer from the disputed land. The

evidence showed that only Cowart and his employees removed chattels from the

disputed land. Law enforcement did not participate in the removal and stated

several times that they were present only to keep the peace. The evidence also

supported a finding that the Sheriff’s Office contacted a hauling company to

remove the trailer only after it had left private property and was blocking the right

of way. Finally, this case is distinguishable from Soldal. In Soldal, officers

prevented Soldad from using reasonable force to protect his home against an

eviction the officers knew was illegal. 506 U.S. at 60. Here, Cowart told officers

he had a court order allowing him to take action. Thus, the officers were not

enabling clearly unlawful actions. Given the evidence, the jury did not plainly err

in failing to hold Cowart liable under the Fourth Amendment.



                                             9
                                           V.

      Bevan contends that the district court never instructed the jury on the

meaning of “seizure” and erred by not including a reference to Soldal v. Cook

County. Bevan raised this issue at trial by requesting the instruction. “We review

jury instructions de novo to determine whether they misstate the law or mislead the

jury to the prejudice of the objecting party.” Palmer v. Bd. of Regents of Univ. Sys.

of Ga., 208 F.3d 969, 973 (11th Cir. 2000).

      Bevan’s arguments are without merit since the district court explained the

term “seizure” after closing arguments and there was no error in its instruction. The

court instructed the jury that a seizure occurs when “there is some meaningful

interference with an individual’s possessory interest in personal property.” The

court further explained that a seizure violates the Fourth Amendment only if it is

unreasonable under all the facts and circumstances, and the seizure occurred under

color of state law. The court noted that “[a]cts of private citizens may be

considered to have been done under color of state law where the action of the

Sheriff’s deputies constituted more than mere presence to keep the peace, and the

defendant acted as a willful participant, in joint activity with the Sheriff’s deputies

in the unlawful action.” The court is not required to reference particular cases and

this instruction does not misstate the law or mislead the jury. Thus, we can find no



                                           10
reversible error in the jury instructions given.

                                          VI.

      Finally, Bevan argues that the district court erred in denying his motion for

new trial because an alternate juror and a criminal justice teacher participated in

jury deliberations and the verdict. We lack the subject matter jurisdiction to

consider these claims because a final order was not issued before Bevan made his

appeal. We are obligated to inquire into subject-matter jurisdiction whenever it

may be lacking. Chacon-Botero v. United States Att’y Gen., 427 F.3d 954, 956

(11th Cir. 2005) (per curiam). We review de novo whether we have subject-matter

jurisdiction. Brooks v. Ashcroft, 283 F.3d 1268, 1272 (11th Cir. 2002). An appeal

from a final judgment brings up for review all preceding non-final orders. See e.g.,

Kirkland v. Nat’l Mortgage Network, Inc., 884 F.2d 1367, 1370 (11th Cir. 1989).

Conversely, an appeal does not bring up for review any final orders that were

entered subsequent to the filing of the notice of appeal. See LaChance v. Duffy’s

Draft House, 146 F.3d 832, 838 (11th Cir. 1998). After the district court denied

his motion for new trial, Bevan did not file an additional notice of appeal or amend

his previous notice. Further he did not file his brief indicating his desire to appeal

these issues within 30 days of the district court’s order. Accordingly, we lack

jurisdiction to consider these claims.



                                           11
                                                 VII.

       After careful review of the parties’ arguments and the record, we dismiss

Bevan’s appeal of the district court’s denial of his motion for a new trial, and we

find no reversible error in the district court’s other orders. Furthermore, there was

sufficient evidence to support the jury’s verdict. Therefore we dismiss in part and

affirm in part.1

DISMISSED IN PART, AFFIRMED IN PART.




       1
           Appellant’s motion to file an addendum to the record excerpts is granted.

                                                  12